Citation Nr: 1205105	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had honorable Navy service from July 1962 to February 1984, including honorable service in the Republic of Vietnam.  At the time of his death, the Veteran was not service-connected for any disabilities.  The Veteran died in September 1999.  The Appellant is his surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

Following the July 2008 certification of the appeal to the Board, additional medical evidence, including a VA expert medical opinion dated in July 2011, was added to the claims file.  In response, the Board sent the Appellant a letter asking whether she was waiving her right to have the RO initially consider this additional evidence.  In an October 2011 letter, the Appellant responded that she wanted his appeal remanded back to the RO for a review of the new evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Therefore, the Board is remanding the Appellant's appeal for the RO to initially consider this additional medical evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Appellant's claim, in light of the additional medical evidence submitted following the July 2008 Board certification.  If, after considering this additional evidence, her claim is not granted to her satisfaction, send the Appellant a Supplemental Statement of the Case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


